Citation Nr: 0700070	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation, pursuant to 38 U.S.C.A. 
§ 1151, for residuals of a left below the knee amputation, 
based on hospitalization and treatment at a VA facility 
beginning in June 2001.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
February 1977.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision in 
which the RO denied the veteran's claim of entitlement to 
compensation for residuals of a left below the knee 
amputation under the provisions of 38 U.S.C.A. § 1151.  In 
November 2002, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2003.  This appeal also arises from a February 2003 rating 
decision in which the RO denied an increased rating for the 
service-connected lumbosacral strain, currently evaluated as 
20 percent disabling.  In February 2003 the veteran filed a 
NOD and a SOC was issued in May 2003.  In June 2003, the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) as to both issues.

The Board remanded the case in March 2005 for additional 
development of the evidence.

For the reason expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In December 2004, the veteran and his mother testified during 
a videoconference hearing before a Veterans Law Judge; a 
transcript of that hearing is of record.  In July 2006, the 
Board notified the veteran that the Veterans Law Judge who 
presided at his hearing in December 2004, had left the Board.  
The veteran was advised in writing that he had the right to 
another hearing by another Veterans Law Judge.  See 38 
U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2006).  In 
August 2006, the veteran responded that he wanted a hearing 
before a Veterans Law Judge at the RO.

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge, at 
the RO, pursuant to his August 2006 
request.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


